Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The amendment filed 01/04/2021 has been received and considered. Claims 1-15 are presented for examination.

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael A. Bartley at Clocktower Law (Reg. No. 63,986) at 01:48 PM on April 8, 2021.

3.	The application has been amended as follows: 
1) Claim 1 line 7, insert the phrase below before “;” 
---, wherein the one or more smart connectors are pre-configured mate connectors defining an orientation and positioning for the component --.
2) Claim 6 line 18, insert the phrase below before “;” 
---, wherein the one or more smart connectors are pre-configured mate connectors defining an orientation and positioning for the component --.

--- wherein the one or more smart connectors are pre-configured mate connectors defining an orientation and positioning for the component; --.


Allowable Subject Matter
4. 	Claim 1-15 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
Haller et al. (US 20020107673 A1) teaches a method of automatic part sizing, positioning, and orientation computer aided design (CAD) including operating CAD user interface software within a browser or application on a computing device of a CAD model designer, tracking smart properties of a component wherein the smart properties specify individual parameters of different properties for multiple specific configurations of the component, tracking one or more smart mate connectors of the component, inserting the component into an assembly at an existing feature in the assembly, matching the existing feature to a specific configuration of the component, sizing the component by adjusting the properties of the component to match the individual parameters of the specific configuration, matching the smart mate connector to the existing feature, and positioning and orienting the component based on the smart mate connector,  							
Wu et al.  (“TOWARDS A CLOUD-BASED DESIGN AND MANUFACTURING PARADIGM: LOOKING BACKWARD, LOOKING FORWARD”) teaches a system for multi-user cloud-based computer aided design (CAD), wherein the CAD user interface software 
none of the prior art of record discloses a method of automatic part sizing, positioning, and orientation within a system for multi-user cloud-based computer aided design (CAD), including:
 (Claim 1) “wherein the one or more smart connectors are pre-configured mate connectors defining an orientation and positioning for the component;”,
(Claim 6) “wherein the one or more smart connectors are pre-configured mate connectors defining an orientation and positioning for the component;”,
 (Claim 13) “wherein the one or more smart connectors are pre-configured mate connectors defining an orientation and positioning for the component;”, and 
in combination with the remaining elements and features of the claimed invention.   
It is for these reasons that the applicant’s invention defines over the prior art of record. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
6.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kumar et al. (US 20170169135 A1) discloses replication of Components through geometric Element Matching in CAD system.
Han et al. (US 20150356209 A1) discloses a computer-aided design (CAD) geometric modeling system including connector building module which adding connectors on the component and identifying matching pair of the connectors.
 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


EUNHEE KIM
Primary Examiner
Art Unit 2127



/EUNHEE KIM/Primary Examiner, Art Unit 2127